     Case 3:20-cv-00171 Document 26 Filed on 09/02/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


Chase Yarbrough, et al.

v.                                               Case Number: 3:20−cv−00171

Antonios Pagourtzis , et al.




                                 Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Judge Jeffrey V Brown
PLACE:
by telephone
     Dial in Number: 409-763-7801
     Conference ID: 37801#
     Password: 13579#
United States Post Office and Courthouse
601 Rosenberg Street
Galveston, TX 77550


DATE: 10/15/2020
TIME: 10:30 AM
TYPE OF PROCEEDING: Motion Hearing

RE: Motion to Remand − #16


Date: September 2, 2020                                      David J. Bradley, Clerk
